Stockton, J.
The first answer of defendant denies the execution of the promissory notes sued on ; that defendant ever authorized any one to execute them for him; that they have been assigned to plaintiff; and denies generally being in any manner indebted„to plaintiff. On this answer, there was issue joined by plaintiff; the defendant afterwards filed an amended or supplemental answer, not waiving his first answer, in which he alleges affirmative facts as a defence to plaintiff’s action, and the same being sworn to, he requires the plaintiff to reply thereto under oath, as allowed by section 1744 of the Code. The replication filed by plaintiff to this supplemental answer, was stricken from the files by order of the court, the same not being under oath as required ; and the parties went to trial, with the supplemental answer of defendant, not replied to. So far as the facts therein alleged were applicable to the issue joined between the parties, they could not be contradicted on the trial. Code, § 1742. Taking the supplemental answer, and the facts therein set forth, as true, there can be no question but that they constituted a good defence to the plaintiff’s action. The verdict of the jury was, therefore, against the evidence, .and the court should have granted the motion of defendant to set the same aside, and order a new trial.
Judgment reversed.